Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is responsive to the application No. 16/765,173 filed on June 20, 2022.

Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Objections
4.	The objection on claim 13 has been withdrawn per the applicant’s response dated on 06/20/2022.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

8.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claims 1, 7-8, 13, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. (2020/0161287 A1) in view of Kajiyama et al. (2019/0341442 A1).
Regarding independent claim 1, Yoo et al. teaches a display module (1, Fig. 1, ¶40), comprising:
a support body (360/380, ¶45 1st and 2nd dummy pads); and
a display panel, wherein a cross-sectional structure of the display panel includes:
a bending flexible driving substrate (100, ¶40) including a display area (M), a bending area (curved portion C, ¶61), and a binding area (see annotated figure below), wherein the bending flexible driving substrate (100) has a cavity (see annotated figure below); and
a display unit (200....200) bound to the display area (M), wherein the display unit (200....200) includes a plurality of miniature light-emitting diodes (200/200/200/200/200, ¶40);
wherein the support body (360/380) is provided in the cavity (see figure below, also see Fig. 2).

    PNG
    media_image1.png
    358
    817
    media_image1.png
    Greyscale


Yoo et al. is explicitly silent of disclosing wherein, the shape of a longitudinal section of the support body is rounded rectangle;
wherein the support body is configured to fill in the cavity to support an entire inner wall of the cavity, a first side surface of the support body is attached to the display area and corresponds to the display unit, a side wall of the support body is attached to the bending area, and a second side surface of the support body is attached to the binding area and corresponds to a flip-chip film.
Kajiyama et al. teaches wherein (Fig. 5), the shape of a longitudinal section of the support body (256 spacer: 256A) is rounded rectangle (rounded at the end 256A, see Fig. 5);
wherein the spacer (256, para [0068]) is configured to fill in the cavity to support an entire inner wall of the cavity (this is a functional limitation), a first side surface (upper surface) of the spacer (256) is attached to the display region (42, para [0069]) and corresponds to the display unit (40 display panel, para [0068]), a side wall (256A) of the spacer (256) is attached to the bending area (120), and a second side surface (lower surface) of the spacer (256) is attached to the binding area and corresponds to a flip-chip film (48).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the teaching as taught by Kajiyama et al. and modify the support body of Yoo et al. with the spacer, in order to guide smooth curled shape, therefore, disconnection or breakage of the wiring line 116 or the like is less likely to occur in the curved region 120 of the display panel 40 (¶73).
Regarding claim 7, Yoo et al. and Kajiyama et al. teach all of the limitations of claim 1 from which this claim depends.
Yoo et al. teaches wherein (1, Fig. 1), a size of the support body (360/380) is smaller than a size of the display area (M).
Regarding claim 8, Yoo et al. and Kajiyama et al. teach all of the limitations of claim 1 from which this claim depends.
Yoo et al. teaches wherein (1, Fig. 1), the bending flexible driving substrate (100) includes a flexible substrate (100 is a flexible circuit board, see ¶41 that includes curved portion C) and a driving layer (800 controller unit, ¶40) provided on the flexible substrate (100).
Regarding independent claim 13, Yoo et al. teaches an electronic device (1, 1, Fig. 7), comprising:
at least two display modules (1, 1), wherein each (1, see Fig. 1) of the at least two display modules (1, 1) includes:
a support body (360/380, ¶45 1st and 2nd dummy pads); and
a display panel, wherein a cross-sectional structure of the display panel includes:
a bending flexible driving substrate (100, ¶40) including a display area (M), a bending area (curved portion C, ¶61), and a binding area (see annotated figure below), wherein the bending flexible driving substrate (100) has a cavity (see annotated figure below); and
a display unit (200....200) bound to the display area (M), wherein the display unit (200....200) includes a plurality of miniature light-emitting diodes (200/200/200/200/200, ¶40);
wherein the support body (360/380) is provided in the cavity (see figure below, also see Fig. 2).

    PNG
    media_image1.png
    358
    817
    media_image1.png
    Greyscale


Yoo et al. is explicitly silent of disclosing wherein, the shape of a longitudinal section of the support body is rounded rectangle;
wherein the support body is configured to fill in the cavity to support an entire inner wall of the cavity, a first side surface of the support body is attached to the display area and corresponds to the display unit, a side wall of the support body is attached to the bending area, and a second side surface of the support body is attached to the binding area and corresponds to a flip-chip film.
Kajiyama et al. teaches wherein (Fig. 5), the shape of a longitudinal section of the support body (256 spacer: 256A) is rounded rectangle (rounded at the end 256A, see Fig. 5);
wherein the spacer (256, para [0068]) is configured to fill in the cavity to support an entire inner wall of the cavity (this is a functional limitation), a first side surface (upper surface) of the spacer (256) is attached to the display region (42, para [0069]) and corresponds to the display unit (40 display panel, para [0068]), a side wall (256A) of the spacer (256) is attached to the bending area (120), and a second side surface (lower surface) of the spacer (256) is attached to the binding area and corresponds to a flip-chip film (48).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the teaching as taught by Kajiyama et al. and modify the support body of Yoo et al. with the spacer, in order to guide smooth curled shape, therefore, disconnection or breakage of the wiring line 116 or the like is less likely to occur in the curved region 120 of the display panel 40 (¶73).
Regarding claim 19, Yoo et al. and Kajiyama et al. teach all of the limitations of claim 13 from which this claim depends.
Yoo et al. teaches wherein (1, Fig. 1), a size of the support body (360/380) is smaller than a size of the display area (M).
Regarding claim 20, Yoo et al. and Kajiyama et al. teach all of the limitations of claim 13 from which this claim depends.
Yoo et al. teaches wherein (1, Fig. 1), the bending flexible driving substrate (100) includes a flexible substrate (100 is a flexible circuit board, see ¶41 that includes curved portion C) and a driving layer (800 controller unit, ¶40) provided on the flexible substrate (100).
10.	Claims 4-6 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. (2020/0161287 A1) in view of Kajiyama et al. (2019/0341442 A1) as applied to claims 1, 13 above, and further in view of Shim et al. (2020/0089368 A1).
Regarding claim 4, Yoo et al. and Kajiyama et al. teach all of the limitations of claim 1 from which this claim depends.
Yoo et al. and is explicitly silent of disclosing wherein, the support body further includes a support plate and a heat dissipation layer disposed below the support plate.
Shim et al. teaches wherein (Fig. 3), the support body (PF: PF1, PF2, PF3, ¶89) further includes a support plate (PF1, made of polyethyeleneterepthalate, ¶90 recited in claim 5) and a heat dissipation layer (PF includes heat dissipation layer, ¶93) disposed below the support plate (PF1, any layer located below the support layer PF1 as shown in figure 3).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the teaching as taught by Shim et al. and modify the dummy pads by adding heat dissipation layer of Yoo et al. and Kajiyama et al., in order to improve heat dissipation of the display module DM, can also shield and absorb electromagnetic fields (¶93).
Regarding claim 5, Yoo et al. and Kajiyama et al. and Shim et al. teach all of the limitations of claim 4 from which this claim depends.
Shim et al. teaches wherein (Fig. 3) a material of the support plate (PF1) includes at least one of glass, polyimide, polyethylene terephthalate (¶90), and polyaluminum chloride.
Regarding claim 6, Yoo et al. and Kajiyama et al. and Shim et al. teach all of the limitations of claim 4 from which this claim depends.
Shim et al. teaches wherein (Fig. 3) a certain thickness of the support plate (PF1) as shown in the following figure.

    PNG
    media_image2.png
    408
    566
    media_image2.png
    Greyscale

However, Shim et al. does not explicitly disclose wherein the thickness of the support plate is less than a preset thickness, such as 500µm as disclosed in the applicant’s original specification.
It would have been obvious to select the thickness of the support plate less than the preset thickness of 500µm, to optimize the result effective variable in order to reduce the total thickness of the display module, and thus enhancing the overall performance of the display module. In addition, to an ordinary artisan practicing the invention, absent evidence of disclosure of criticality for the range giving unexpected results, it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233, 235 (CCPA 1955). Furthermore, the specification contains no disclosure of either the critical nature of the claimed plateau thickness or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen thickness or upon another variable recited in a claim, the Applicant must show that the chosen thickness is critical. See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed. Cir. 1990).
Regarding claim 16, Yoo et al. and Kajiyama et al. teach all of the limitations of claim 13 from which this claim depends.
Yoo et al. and is explicitly silent of disclosing wherein, the support body further includes a support plate and a heat dissipation layer disposed below the support plate.
Shim et al. teaches wherein (Fig. 3), the support body (PF: PF1, PF2, PF3, ¶89) further includes a support plate (PF1, made of polyethyeleneterepthalate, ¶90 recited in claim 5) and a heat dissipation layer (PF includes heat dissipation layer, ¶93) disposed below the support plate (PF1, any layer located below the support layer PF1 as shown in figure 3).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the teaching as taught by Shim et al. and modify the dummy pads by adding heat dissipation layer of Yoo et al. and Kajiyama et al., in order to improve heat dissipation of the display module DM, can also shield and absorb electromagnetic fields (¶93).
Regarding claim 17, Yoo et al. and Kajiyama et al. teach all of the limitations of claim 16 from which this claim depends.
Shim et al. teaches wherein (Fig. 3) a material of the support plate (PF1) includes at least one of glass, polyimide, polyethylene terephthalate (¶90), and polyaluminum chloride.
Regarding claim 18, Yoo et al. and Kajiyama et al. teach all of the limitations of claim 16 from which this claim depends.
Shim et al. teaches wherein (Fig. 3) a certain thickness of the support plate (PF1) as shown in the following figure.

    PNG
    media_image2.png
    408
    566
    media_image2.png
    Greyscale

However, Shim et al. does not explicitly disclose wherein the thickness of the support plate is less than a preset thickness, such as 500µm as disclosed in the applicant’s original specification.
It would have been obvious to select the thickness of the support plate less than the preset thickness of 500µm, to optimize the result effective variable in order to reduce the total thickness of the display module, and thus enhancing the overall performance of the display module. In addition, to an ordinary artisan practicing the invention, absent evidence of disclosure of criticality for the range giving unexpected results, it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233, 235 (CCPA 1955). Furthermore, the specification contains no disclosure of either the critical nature of the claimed plateau thickness or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen thickness or upon another variable recited in a claim, the Applicant must show that the chosen thickness is critical. See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed. Cir. 1990).

Response to Arguments
11.	It has been acknowledged that the applicant amended claims 1, 13, and cancelled claims 2-3, 14-15 per the response dated on 06/20/2022.
Applicant’s arguments with respect to the claims have been carefully reviewed, but has not found persuasive, due to new grounds of rejection in the current office action above.

Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIDARUL A MAZUMDER whose telephone number is (571)272-8823. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
14.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIDARUL A MAZUMDER/Primary Examiner, Art Unit 2819